DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 April 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed inventions absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 9, 11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ham et al (US 2016/0329546 A1) in view of Kim et al (US 2016/0141709 A1) and Um et al (KR 1020080090753) with evidence provided by Hiromitsu (JP 2013/182677 A). Hereinafter referred to as Ham, Kim, Um and Hiromitsu, respectively.
Regarding claim 1, Ham discloses an electrode assembly (“electrode assembly” [0060], 110 Fig. 4) comprising:
a plurality of electrodes being stacked (“plurality of first electrodes 111 and a plurality of second electrodes 112” [0061]), from each of which an electrode tab protrudes (“electrode tabs” [0060], 121 and 122 Figs. 4-5), wherein:
the electrodes are coupled to each other (“the first electrode tabs 121 are electrically connected to each other… the second electrode tabs 122 are electrically connected to each other” [0075]);
the electrode tabs are coupled to an electrode lead (“the first electrode tabs 121 and the first lead tab 131 are electrically connected to each other… the second electrode tabs 122 and the second lead tab 132 are electrically connected to each other” [0075]),

    PNG
    media_image1.png
    475
    1011
    media_image1.png
    Greyscale

the electrode lead including an electrode lead main body with a first surface coupled to an upper surface of the electrode tabs (the portion of first lead tab 131 as indicated in copy of Fig. 8 above, which is coupled to a surface of first electrode tabs 121), a second surface (the portion of first lead tab 131 as indicated in copy of Fig. 8 above) bent at a first bent portion in a state of being connected to the first surface (the bent portion in between the first and second surface indicated in copy of Fig. 8 above) so as to be coupled to a lower surface of the electrode tabs (copy of Fig. 8 above where the portion of the first lead tab 131 that is indicated as the second surface is coupled to the surface of the first electrode tabs 121 that is opposite to the surface coupled to the first surface portion of first lead tab 131) such that the electrode lead wraps the electrode tabs (as indicated in copy of Fig. 8 above), and a third surface (portion of first lead tab 131 as indicated in copy of Fig. 8 above) bent at a second bent portion in a state of being connected to the second surface (the bent portion that is between the second and the third surfaces in the copy of Fig. 8 above) and configured to be withdrawn outside a battery case (“first and second lead tabs 131 and 132 of the cell structure 100 may be partially exposed outside the exterior member 210” [0104], Fig. 16), and
the electrode tabs are coupled to the electrode lead by clinching and are not welded to the electrode lead (“The first and second tab connection portions 141 and 142 may be provided or formed by… pressing” [0075] where the invention of Ham is not limited to one form of connection such as welding).
Ham does not disclose wherein the electrodes are coupled to each other by welding the electrode tabs to each other, and wherein a plastic member is disposed along outer edges of the first surface and the second surface of the electrode lead main body and the plastic member is not disposed on a remainder of the first surface and a remainder of the second surface of the electrode lead main body to prevent damage to the battery case from burrs that may be formed on a surface of the welded electrode tabs or at the outer edges of the first surface and the second surface of the electrode lead main body.
However, Kim discloses an electrode assembly (“electrode assembly” [0044]) comprising a plurality of electrodes where each of the electrodes protrude an electrode tab (“a plurality of first multi-tabs 11 and/or second multi-tabs extending to one end of the electrode assembly 10” [0044]). Kim teaches wherein the electrodes are coupled to each other by welding the electrode tabs to each other (“tack welding is performed” [0044]), and that performing this welding prevents defects such as a tab flying during later processing of the electrode tabs ([0044]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the electrode assembly of Ham in view of Kim wherein the electrodes are coupled to each other by welding the electrode tabs to each other, in order to prevent possible defects of the electrode tabs such as tab flying when the electrode tabs undergo future processing.
Furthermore, Um discloses an electrode assembly (“crude cell” bottom of pg. 4, 110 Fig. 3) comprising a plurality of electrodes being stacked (“structure of a positive plate/separator/negative plate” bottom of pg. 4) in which each electrode protrudes an electrode tab (“electrode lead” second paragraph of pg. 5, 111 Fig. 3) wherein the electrode tabs are coupled to an electrode lead (“electrode tab” second paragraph of pg. 5, 112 Fig. 3, as well as “electrode lead 111 is connected to the electrode tab 112” second paragraph of pg. 5) that includes a first surface (the vertical portion of electrode tab 112 shown in Fig. 3) and a second surface bent at a first bent portion in a state of being connected to the first surface (the horizontal surface of electrode tab 112 shown in Fig. 3). Um teaches wherein a plastic member (“Insulating resins” middle of pg. 5, but more particularly 140’ in Fig. 3) is disposed along outer edges of the first surface and the second surface of the electrode lead main body (“applied to surround the connection part 150 of the electrode lead 111 and the electrode tab 112” middle of pg. 5, and Fig. 3 shows that insulating resin 140’ is disposed on the vertical and the horizontal portions of the electrode tab 112) and the plastic member is not disposed on a remainder of the first surface (Fig. 3 where the left surface of the vertical portion of electrode tab 112 is not covered by resin 140’) and a remainder of the second surface of the electrode lead main body (Fig. 3 where the bottom surface of the horizontal portion of electrode tab 112 is not covered by resin 140’) to prevent damage to the battery case from burrs that may be formed on a surface of the welded electrode tabs or at the outer edges of the first surface and the second surface of the electrode lead main body (Um “each electrode plate (positive plate or negative plate) is composed of an electrode plate body and a grid protruding from the electrode plate body” top of pg. 5 while Hiromitsu discloses “When the positive electrode lead 3P is processed by a cutting method such as pressing or shirring, burrs and burrs may be formed” [0021] such that it is inherent for a plastic member disposed on the electrode lead main body to prevent “damage to the exterior material that may occur during storage of the crude cell” Um top of p. 7). Um further teaches that the plastic member contributes to reducing movement of the electrode lead that may occur due to external factors such as a drop, compression, and impact, which leads to increased safety of a resultant battery and prevention of damage to the case of the battery (top of pg. 7).
Therefore, it would have been obvious for a person of ordinary skill in the art to add a plastic member to the electrode lead main body of modified Ham in view of Um wherein the plastic member is disposed along outer edges of the first surface and the second surface of the electrode lead main body and the plastic member is not disposed on a remainder of the first surface and a remainder of the second surface of the electrode lead main body to prevent damage to the battery case from burrs that may be formed on a surface of the welded electrode tabs or at the outer edges of the first surface and the second surface of the electrode lead main body, in order to reduce movement of the electrode lead when external factors such as drops, compressions, and impacts occur to a resultant battery, and achieve increased safety to the battery and prevention of damage to its case with reasonable expectation of success.
Regarding claim 2, modified Ham discloses all of the limitations for the electrode assembly as set forth in claim 1 above, and wherein each of the electrodes is a positive electrode or a negative electrode (Ham “Any one of the first electrode 111 and the second electrode 112 may be a positive electrode and the other one thereof may be a negative electrode” [0062]).
Regarding claim 3, modified Ham discloses a secondary battery comprising:
the electrode assembly according to claim 1 above received in a battery case (“exterior member 210” [0104]), wherein the battery case is a pouch-shaped battery case (210 Fig. 6 in which is substantially pouch-shaped) including a structure in which a concave portion configured to receive the electrode assembly is disposed in at least one of an upper case or a lower case (implied by “exterior member” [0104] and “cell structure 100 … is packaged by the exterior member 210” Ham [0104]).
Regarding claim 6, modified Ham discloses all of the limitations for the electrode assembly as set forth in claim 1 above, and wherein a thickness of the plastic member is equal to a thickness of the electrode lead main body (“thickness of the insulating resin is preferably preferably 0.001 to 5 mm” last paragraph of Um p. 5, while Hiromitsu discloses “the thickness of the positive electrode lead 3P may be appropriately selected in consideration of the bonding with the positive electrode tab collecting portion 5P, the bending process at the tip portion thereof, and the connection between the positive electrode terminal 2P and the external circuit. Although not limited, for example, about 0.1 mm is appropriate.” [0025] such that the thickness range of a plastic member as disclosed by Um overlaps the conventional thickness of an electrode lead main body as disclosed by Hiromitsu that it would be obvious to try the finite number of solutions within this range, including the solution of the thickness of the plastic member being equal to the thickness of the electrode lead main body, as the thickness of the plastic member is a result-effective variable. See MPEP 2144.05).
Regarding claim 9, modified Ham discloses all of the limitations for the electrode assembly as set forth in claim 1 above, and wherein an insulating film is further added to the third surface (Ham Figs. 14-15 where 160 refers to a “fixing unit… [to] fix the first and second lead tabs 131 and 132 contacting the electrode assembly 119 to the electrode assembly 110”, and the third surface of the first and second lead tabs 131 and 132 are where the fixing unit overlaps as indicated in Fig. 14).
Regarding claim 11, modified Ham discloses a secondary battery (“secondary battery” Ham [0081]) comprising:
the electrode assembly according to claim 1 (as set forth above) received in a pouch-shaped battery case (Ham [0104] “a cell structure 100 that is packaged by the exterior member 210”),
wherein at least a portion of the third surface of the electrode lead main body is withdrawn outside the battery case (Ham Fig. 8 where the indicated third surface of lead tab 131 is the portion of the lead tab 131 that is “partially exposed outside the exterior member 210” [0104], as indicated by Fig. 16 where the top portions of the lead tabs are exposed) through a sealed portion of the battery case (Ham [0104] “when cell structure 100 is packaged with the exterior member 210, sealing members 171 and 172 may be further disposed on the first and second lead tabs 131 and 132”, 171 and 172 Fig. 16).
Regarding claim 17, modified Ham discloses all of the limitations for the electrode assembly as set forth in claim 1 above, and wherein a coupling portion of the electrode tabs is disposed at one side of the electrode assembly in a stacking direction of the electrode assembly (Ham Fig. 8 indicates that the inserted portion of the electrode tabs 121 is disposed on the right side and beside the top of the electrode assembly).
Regarding claim 18, Ham discloses an electrode assembly (“electrode assembly” [0060], 110 Fig. 4) comprising:
a plurality of electrodes being stacked (“plurality of first electrodes 111 and a plurality of second electrodes 112” [0061]), from each of which an electrode tab protrudes (“electrode tabs” [0060], 121 and 122 Figs. 4-5), wherein:
the electrodes are coupled to each other (“the first electrode tabs 121 are electrically connected to each other… the second electrode tabs 122 are electrically connected to each other” [0075]);
the electrode tabs are coupled to an electrode lead (“the first electrode tabs 121 and the first lead tab 131 are electrically connected to each other… the second electrode tabs 122 and the second lead tab 132 are electrically connected to each other” [0075]),

    PNG
    media_image2.png
    458
    975
    media_image2.png
    Greyscale

the electrode lead including an electrode lead main body with a first surface coupled to an upper surface of the electrode tabs (the portion of first lead tab 131 as indicated in copy of Fig. 8 above, which is coupled to a surface of first electrode tabs 121), a second surface (the portion of first lead tab 131 as indicated in copy of Fig. 8 above) bent at a first bent portion in a state of being connected to the first surface (the bent portion in between the first and second surface indicated in copy of Fig. 8 above) so as to be coupled to a lower surface of the electrode tabs (copy of Fig. 8 above where the portion of the first lead tab 131 that is indicated as the second surface is coupled to the surface of the first electrode tabs 121 that is opposite to the surface coupled to the first surface portion of first lead tab 131) such that the electrode lead wraps the electrode tabs (as indicated in copy of Fig. 8 above), and a third surface (portion of first lead tab 131 as indicated in copy of Fig. 8 above) bent at a second bent portion in a state of being connected to the second surface (the bent portion that is between the second and the third surfaces in the copy of Fig. 8 above) and configured to be withdrawn outside a battery case (“first and second lead tabs 131 and 132 of the cell structure 100 may be partially exposed outside the exterior member 210” [0104], Fig. 16), and
the electrode tabs are coupled to the electrode lead by clinching and are not welded to the electrode lead (“The first and second tab connection portions 141 and 142 may be provided or formed by… pressing” [0075] where the invention of Ham is not limited to one form of connection such as welding).
Ham does not disclose wherein the electrodes are coupled to each other by welding the electrode tabs to each other, wherein outer edges of the first surface and the second surface of the electrode lead main body are disposed between two regions of a plastic member to prevent damage to the battery case from burrs that may be formed on a surface of the welded electrode tabs or at the outer edges of the first surface and the second surface of the electrode lead main body, and wherein the plastic member is not disposed on a remainder of the first surface and a remainder of the second surface of the electrode lead main body.
However, Kim discloses an electrode assembly (“electrode assembly” [0044]) comprising a plurality of electrodes where each of the electrodes protrude an electrode tab (“a plurality of first multi-tabs 11 and/or second multi-tabs extending to one end of the electrode assembly 10” [0044]). Kim teaches wherein the electrodes are coupled to each other by welding the electrode tabs to each other (“tack welding is performed” [0044]), and that performing this welding prevents defects such as a tab flying during later processing of the electrode tabs ([0044]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the electrode assembly of Ham in view of Kim wherein the electrodes are coupled to each other by welding the electrode tabs to each other, in order to prevent possible defects of the electrode tabs such as tab flying when the electrode tabs undergo future processing.
Furthermore, Um discloses an electrode assembly (“crude cell” bottom of pg. 4, 110 Fig. 3) comprising a plurality of electrodes being stacked (“structure of a positive plate/separator/negative plate” bottom of pg. 4) in which each electrode protrudes an electrode tab (“electrode lead” second paragraph of pg. 5, 111 Fig. 3) wherein the electrode tabs are coupled to an electrode lead (“electrode tab” second paragraph of pg. 5, 112 Fig. 3, as well as “electrode lead 111 is connected to the electrode tab 112” second paragraph of pg. 5) that includes a first surface (the vertical portion of electrode tab 112 shown in Fig. 3) and a second surface bent at a first bent portion in a state of being connected to the first surface (the horizontal surface of electrode tab 112 shown in Fig. 3). Um teaches wherein outer edges of the first surface and the second surface of the electrode lead main body are disposed between two regions of a plastic member (“Insulating resins” middle of pg. 5, but more particularly 140’ in Fig. 3, which shows that regions of the horizontal and the vertical portion electrode tab 112 are covered by a horizontal and a vertical portion that forms the insulating resin 140’) to prevent damage to the battery case from burrs that may be formed on a surface of the welded electrode tabs or at the outer edges of the first surface and the second surface of the electrode lead main body (Um “each electrode plate (positive plate or negative plate) is composed of an electrode plate body and a grid protruding from the electrode plate body” top of pg. 5 while Hiromitsu discloses “When the positive electrode lead 3P is processed by a cutting method such as pressing or shirring, burrs and burrs may be formed” [0021] such that it is inherent for a plastic member disposed on the electrode lead main body to prevent “damage to the exterior material that may occur during storage of the crude cell” Um top of p. 7), and wherein the plastic member is not disposed on a remainder of the first surface (Fig. 3 where the left surface of the vertical portion of electrode tab 112 is not covered by resin 140’) and a remainder of the second surface of the electrode lead main body (Fig. 3 where the left surface of the vertical portion of electrode tab 112 is not covered by resin 140’). Um further teaches that the plastic member contributes to reducing movement of the electrode lead that may occur due to external factors such as a drop, compression, and impact, which leads to increased safety of a resultant battery and prevention of damage to the case of the battery (top of pg. 7).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the electrode lead main body of modified Ham in view of Um with evidence provided by Gu wherein outer edges of the first surface and the second surface of the electrode lead main body are disposed between two regions of a plastic member to prevent damage to the battery case from burrs that may be formed on a surface of the welded electrode tabs or at the outer edges of the first surface and the second surface of the electrode lead main body, and wherein the plastic member is not disposed on a remainder of the first surface and a remainder of the second surface of the electrode lead main body, in order to reduce movement of the electrode lead when external factors such as drops, compressions, and impacts occur to a resultant battery, and achieve increased safety to the battery and prevention of damage to its case with reasonable expectation of success.
Regarding claim 19, Ham discloses an electrode assembly (“electrode assembly” [0060], 110 Fig. 4) comprising:
a plurality of electrodes being stacked (“plurality of first electrodes 111 and a plurality of second electrodes 112” [0061]), from each of which an electrode tab protrudes (“electrode tabs” [0060], 121 and 122 Figs. 4-5), wherein:
the electrodes are coupled to each other (“the first electrode tabs 121 are electrically connected to each other… the second electrode tabs 122 are electrically connected to each other” [0075]);
the electrode tabs are coupled to an electrode lead (“the first electrode tabs 121 and the first lead tab 131 are electrically connected to each other… the second electrode tabs 122 and the second lead tab 132 are electrically connected to each other” [0075]), 

    PNG
    media_image3.png
    458
    975
    media_image3.png
    Greyscale

the electrode lead including an electrode lead main body with a first surface coupled to an upper surface of the electrode tabs (the portion of first lead tab 131 as indicated in copy of Fig. 8 above, which is coupled to a surface of first electrode tabs 121), a second surface (the portion of first lead tab 131 as indicated in copy of Fig. 8 above) bent at a first bent portion in a state of being connected to the first surface (the bent portion in between the first and second surface indicated in copy of Fig. 8 above) so as to be coupled to a lower surface of the electrode tabs (copy of Fig. 8 above where the portion of the first lead tab 131 that is indicated as the second surface is coupled to the surface of the first electrode tabs 121 that is opposite to the surface coupled to the first surface portion of first lead tab 131) such that the electrode lead wraps the electrode tabs (as indicated in copy of Fig. 8 above), and a third surface (portion of first lead tab 131 as indicated in copy of Fig. 8 above) bent at a second bent portion in a state of being connected to the second surface (the bent portion that is between the second and the third surfaces in the copy of Fig. 8 above) and configured to be withdrawn outside a battery case (“first and second lead tabs 131 and 132 of the cell structure 100 may be partially exposed outside the exterior member 210” [0104], Fig. 16), and
the electrode tabs are coupled to the electrode lead by clinching and are not welded to the electrode lead (“The first and second tab connection portions 141 and 142 may be provided or formed by… pressing” [0075] where the invention of Ham is not limited to one form of connection such as welding).
Ham does not disclose wherein the electrodes are coupled to each other by welding the electrode tabs to each other, and wherein a plastic member is disposed along outer edges of the first surface and the second surface of the electrode lead main body, and a thickness of the plastic member is smaller than a thickness of the electrode lead main body.
However, Kim discloses an electrode assembly (“electrode assembly” [0044]) comprising a plurality of electrodes where each of the electrodes protrude an electrode tab (“a plurality of first multi-tabs 11 and/or second multi-tabs extending to one end of the electrode assembly 10” [0044]). Kim teaches wherein the electrodes are coupled to each other by welding the electrode tabs to each other (“tack welding is performed” [0044]), and that performing this welding prevents defects such as a tab flying during later processing of the electrode tabs ([0044]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the electrode assembly of Ham in view of Kim wherein the electrodes are coupled to each other by welding the electrode tabs to each other, in order to prevent possible defects of the electrode tabs such as tab flying when the electrode tabs undergo future processing.
Furthermore, Um discloses an electrode assembly (“crude cell” bottom of pg. 4, 110 Fig. 3) comprising a plurality of electrodes being stacked (“structure of a positive plate/separator/negative plate” bottom of pg. 4) in which each electrode protrudes an electrode tab (“electrode lead” second paragraph of pg. 5, 111 Fig. 3) wherein the electrode tabs are coupled to an electrode lead (“electrode tab” second paragraph of pg. 5, 112 Fig. 3, as well as “electrode lead 111 is connected to the electrode tab 112” second paragraph of pg. 5) that includes a first surface (the vertical portion of electrode tab 112 shown in Fig. 3) and a second surface bent at a first bent portion in a state of being connected to the first surface (the horizontal surface of electrode tab 112 shown in Fig. 3). Um teaches wherein a plastic member (“Insulating resins” middle of pg. 5, but more particularly 140’ in Fig. 3) is disposed along outer edges of the first surface and the second surface of the electrode lead main body (“applied to surround the connection part 150 of the electrode lead 111 and the electrode tab 112” middle of pg. 5, and Fig. 3 shows that insulating resin 140’ is disposed on the vertical and the horizontal portions of the electrode tab 112), a thickness of the plastic member is smaller than a thickness of the electrode lead main body (“thickness of the insulating resin is preferably preferably 0.001 to 5 mm” last paragraph of Um p. 5, while Hiromitsu discloses “the thickness of the positive electrode lead 3P may be appropriately selected in consideration of the bonding with the positive electrode tab collecting portion 5P, the bending process at the tip portion thereof, and the connection between the positive electrode terminal 2P and the external circuit. Although not limited, for example, about 0.1 mm is appropriate.” [0025] such that a smaller plastic member thickness is one in a finite number of options that include a smaller, equal, or larger thickness than the electrode lead main body as disclosed as the range of “0.001 to 5 mm” by Um. It would, therefore, be obvious to try the finite number of solutions within this range, including the solution of the thickness of the plastic member being smaller than the thickness of the electrode lead main body, see MPEP 2143E). Um further teaches that the plastic member contributes to reducing movement of the electrode lead that may occur due to external factors such as a drop, compression, and impact, which leads to increased safety of a resultant battery and prevention of damage to the case of the battery (top of pg. 7).
Therefore, it would have been obvious for a person of ordinary skill in the art to add a plastic member to the electrode lead main body of modified Ham in view of Um wherein a plastic member is disposed along outer edges of the first surface and the second surface of the electrode lead main body, and obvious to try the finite number of thickness design solutions for the plastic member and the electrode lead main body wherein a thickness of the plastic member is smaller than a thickness of the electrode lead main body, in order to reduce movement of the electrode lead when external factors such as drops, compressions, and impacts occur to a resultant battery, and achieve increased safety to the battery and prevention of damage to its case with reasonable expectation of success.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ham (US 2016/0329546 A1) in view of Ham (US 2016/0329546 A1) in view of Kim (US 2016/0141709 A1) and Um (KR 1020080090753) with evidence provided by Hiromitsu (JP 2013/182677 A) as applied to claim 1 above, and further in view of Hohenthanner et al (US 2014/0220409 A1). Hereinafter referred to as Hohenthanner.
Regarding claim 4, modified Ham discloses all of the limitations for the electrode assembly as set forth in claim 1 above, but does not disclose wherein a coupling portion of the electrode tabs is disposed at a middle portion of the electrode assembly in a stacking direction of the electrode assembly.
However, Hohenthanner discloses an electrode assembly (“electrode foil stack” [0038], 4 Figs. 6 and 8) comprising a plurality of electrodes being stacked (“formed from individual electrode foils” [0038]) in which each electrode protrudes an electrode tab (“pole contact” [0041], 4.1 and 4.2 Fig. 8) wherein the electrodes are coupled to each other (“the electrode foils having one polarity are connected to one another” [0041]) and the electrode tabs are coupled to an electrode lead (“for forming an electrical pole of the single cell 1, in each case a pole contact 4.1, 4.2 of a pole side P1, P2, respectively, of the electrode foil stack 4 is connected to an inner side of the respective enveloping metal sheet 2, 3” [0041]). Hohenthanner teaches wherein a coupling portion of the electrode tabs is disposed at a middle portion of the electrode assembly in a stacking direction of the electrode assembly (“pole contacts being situated in the middle area of the particular pole side of the electrode foil stack” [0016]). Hohenthanner further teaches that the dimensions of a resultant battery of the electrode assembly may be decreased, which also reduces the space required for installation or situating of the battery, and the weight of the battery ([0016]).
Therefore, it would have been obvious for one of ordinary skill in the art to modify the electrode tabs of modified Ham in view of Hohenthanner wherein a coupling portion of the electrode tabs is disposed at a middle portion of the electrode assembly in a stacking direction of the electrode assembly, in order to achieve a resultant battery of decreased dimensions to that the space requirement for installation and situation of the battery, as well as the weight of the battery, would also be decreased.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ham (US 2016/0329546 A1) in view of Kim (US 2016/0141709 A1) and Um (KR 1020080090753) with evidence provided by Hiromitsu (JP 2013/182677 A) as applied to claim 1 above, and further in view of Hasegawa et al (US 2011/0253436 A1). Hereinafter referred to as Hasegawa.
Regarding claim 7, modified Ham discloses all of the limitations for the electrode assembly as set forth in claim 1 above, but does not disclose wherein a notch is formed in the first bent portion, the notch extending inward from an outer surface of the electrode lead toward the electrode tabs coupled between the first and second surfaces of the electrode lead.
However, Hasegawa discloses an electrochemical device comprising leads (3A Figs. 1-2 and 7-9) that extend from an outer package of the electrochemical device ([0082]), and a metallic thin film (3a Figs. 1-2 and 7) that is fixed to the tip part of each lead ([0091]). Hasegawa discloses that the metallic thin film includes a first surface coupled to an upper surface of the electrode lead (Figs. 7Ba-7Bc where the top horizontal portion of thin film 3a is coupled to one surface of the lead 3A) and a second surface bent at a first bent portion (the bent portion of thin film 3a in Figs. 7Ba-7Bc) in a state of being connected to the first surface (Figs. 7Ba-7Bc where the top and bottom horizontal surface of thin film 3a are connected to each other) so as to be coupled to a lower surface of the lead (Figs. 7Ba-7Bc where the bottom horizontal surface of thin film 3a is coupled to the surface opposite of the surface that is coupled to the top horizontal portion of thin film 3a). Hasegawa is analogous art to the claimed invention as Hasegawa addresses the fixation strength between the lead and the metallic thin film ([0005]), which relates to the instant claimed limitation of the electrode tabs coupled to the electrode lead by clinching and the problem of a decrease in adhesion strength between the electrode tab and the electrode lead addressed in the instant specification (pg. 10 L 22-25). Hasegawa teaches wherein a notch is formed in the first bent portion (“a notch may be provided to the corner of the metallic thin film 3a” [0471]), the notch extending inward from an outer surface of the electrode lead toward the electrode tabs coupled between the first and second surfaces of the electrode lead (“partitioned by the extended line of a side that is parallel to the X axis direction and the extended line of a side that is parallel to the Y axis direction of the lead body 3A” [0471], and Figs. 7Ba-7Bc, which show that the directions parallel to the X axis and the Y axis directions include the –X and –Y directions that are directed toward the lead 3A that is coupled in between the top and the bottom horizontal portions of thin film 3a). Hasegawa further teaches that the provision of a notch in the first bent portion avoids interferences with the bending operation ([0471]).
Therefore, it would have been obvious for one of ordinary skill in the art to add a notch to the electrode lead of modified Ham in view of Hasegawa wherein the notch is formed in the first bent portion and extends inward from an outer surface of the electrode lead toward the electrode tabs coupled between the first and second surfaces of the electrode lead, in order to achieve a bending operation that avoids interference with reasonable expectation of success.

Claim 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ham (US 2016/0329546 A1) in view of Kim (US 2016/0141709 A1) and Um (KR 1020080090753) with evidence provided by Hiromitsu (JP 2013/182677 A) as applied to claim 1 above, and further in view of Hiromitsu (JP 2013/182677 A).
Regarding claim 8 and 10, modified Ham discloses all of the limitations for the electrode assembly as set forth in claim 1 above, but does not disclose wherein the second bent portion is bent such that the second surface and the third surface are connected perpendicularly to each other, and wherein the electrode tabs coupled to the electrode lead are bent so as to be parallel to a stacking direction of the electrode assembly.
However, Hiromitsu discloses an electrode assembly (15 Fig. 3) comprising a plurality of electrodes being stacked (plurality of 11P and 11N Fig. 3, “four pairs of positive electrode 11P and negative electrode 11N” [0014]), from each of which an electrode tab protrudes (comprising of “positive electrode tab 4P” [0024] and “negative electrode tab 4N (not shown)” [0027]), wherein the electrodes are coupled to each other by welding the electrode tabs to each other (as a result of “the positive electrode tab assembly 5P and the positive electrode lead 3P are joined using a method such as ultrasonic bonding or laser welding” [0045]), the electrode tabs are coupled to an electrode lead ([0045]),

    PNG
    media_image4.png
    476
    748
    media_image4.png
    Greyscale

the electrode lead including an electrode lead main body (copy of Fig. 3 above with annotations) with a first surface coupled to an upper surface of the electrode tabs (as indicated in copy of Fig. 3 above), a second surface bent at a first bent portion in a state of being connected to the first surface so as to be coupled to a lower surface of the electrode tabs such that the electrode lead wraps the electrode tabs (as indicated in copy of Fig. 3 above), and a third surface (2P Fig. 3, “positive electrode terminal” [0025]) bent at a second bent portion in a state of being connected to the second surface and configured to be withdrawn outside a battery case (“drawn out of the exterior body 1” [0025]), and the electrode tabs are coupled to the electrode lead by clinching (copy of Fig. 3 above where the electrode lead and the electrode tabs are joined in a narrow space). Hiromitsu teaches wherein the second bent portion is bent such that the second surface and the third surface are connected perpendicularly to each other (evident in copy of Fig. 3 above), and wherein the electrode tabs coupled to the electrode lead are bent so as to be parallel to a stacking direction of the electrode assembly (Fig. 3 where 3P and 5P are bent to be arranged along the stacking direction of the electrode assembly 15). Hiromitsu further teaches that the electrode tabs and the electrode lead are arranged in this way so that the electrode lead to cover all surfaces of the electrode tab, which aids to prevent contact with the exterior cover of the resultant battery ([0020]).
Therefore, it would have been obvious for one of ordinary skill in the art to modify the electrode tab and the electrode lead of modified Ham in view of Hiromitsu wherein the second bent portion is bent such that the second surface and the third surface are connected perpendicularly to each other, and wherein the electrode tabs coupled to the electrode lead are bent so as to be parallel to a stacking direction of the electrode assembly, in order to achieve a connection structure between the electrode tab and the electrode lead where the electrode lead is arranged to cover all surfaces of the electrode tab so as to prevent damage via contact from the electrode tab to the exterior cover of a resultant battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721